Filed 7/1/21 P. v. Burchstead CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E075713

 v.                                                                      (Super.Ct.No. SWF1900419)

 JOSEPH PAUL BURCHSTEAD,                                                 OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Mark Mandio and

Stephen J. Gallon, Judges. Affirmed.

         John F. Schuck, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Steve Oetting and Warren J.

Williams, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                    INTRODUCTION

       Defendant and appellant Joseph Paul Burchstead entered a plea agreement and

pled guilty to forcible sexual penetration (Pen. Code,1 § 289, subd. (a)(1)(A), count 2),

dissuading a witness by force or violence (§ 136.1, subd. (c)(1), count 3), infliction of

corporal injury upon a spouse or cohabitant (§ 273.5, subd. (a), counts 4, 6, & 8), and

assault by means likely to produce great bodily injury (§ 245, subd. (a)(4), count 5).2 As

to count 8, he also admitted that he personally inflicted great bodily injury upon the

victim. (§ 12022.7, subd. (a).) Pursuant to the plea agreement, a trial court sentenced

him to 16 years in state prison. Defendant subsequently made a Marsden3 motion for

substitute counsel. The court granted the motion and appointed counsel to review his

case to explore whether or not there were any viable reasons to withdraw his plea. The

court held a hearing and counsel indicated she had talked to the district attorney, and they

agreed that once defendants are sentenced to state prison, the appropriate method was to

file a notice of appeal.

       On appeal, defendant contends that he received ineffective assistance of counsel

(IAC) when his appointed counsel failed to file or present an oral motion to withdraw his

plea. We affirm.



       1 All further statutory references will be to the Penal Code unless otherwise
indicated.

       2 Pursuant to the plea agreement, the court dismissed the charges alleged in
counts 1 and 7.

       3   People v. Marsden (1970) 2 Cal.3d 118.
                                              2
                              FACTUAL BACKGROUND4

       Defendant and the victim had been in an intimate dating relationship for about six

years. One day, he picked her up to take her home and accused her of cheating on him.

As he drove, he squeezed her face, slapped her, and punched her in the face. Defendant

also grabbed her breast, squeezed it, pulled it, and twisted it. When they arrived at her

house, he got out of the car, and she called 911. He asked if she was calling 911. When

she confirmed that she was, he got in the car and drove away. Later that night, defendant

returned and walked through her front door. He woke her up, grabbed her, and threw her

up against different objects in the room and on the floor. He squeezed her face, punched

her, and tried to choke her. When the victim tried to call 911, he grabbed her phone and

threw it against the wall. Defendant also ripped her clothes off and penetrated her vagina

with his fingers.

                                      DISCUSSION

            Defendant Cannot Demonstrate That His Counsel Was Ineffective

       Defendant contends he was denied effective assistance of counsel when his

appointed counsel failed to file or orally present a motion to withdraw his plea. He

asserts there is no evidence that she explored whether there were any viable reasons for

him to withdraw his plea and merely stated that filing a notice of appeal was “the

appropriate method.” He claims he stated a viable reason for withdrawing his plea,

which was that he was innocent; thus, he had the right to have his counsel investigate his


       4Because defendant pled guilty pursuant to a plea agreement, this brief factual
background is taken from the preliminary hearing transcript.
                                             3
reason for wanting to withdraw his plea, the right to have his counsel present a motion to

the court, and the right to have the court determine whether withdrawal of his plea was

warranted. Defendant further argues that he was prejudiced by counsel’s failure to act,

given his claim of innocence, and that remand is required to permit him to make a motion

to vacate the judgment “or other appropriate motion.” Defendant’s IAC claim fails.

       A. Procedural Background

       Defendant pled guilty to multiple felony charges and admitted a great bodily

injury allegation pursuant to the plea agreement. On July 24, 2020, the court sentenced

him to 16 years in state prison in accordance with the terms of the agreement.

       On September 10, 2020, defendant made a Marsden motion for substitute counsel,

stating he did not feel he was represented “good enough” and he wanted to appeal his

plea. The court reminded him that he had an attorney, and he pled guilty. Defendant

responded that he “pled guilty to things . . . that [he] did not do.” The court said he did

plead guilty and admitted his guilt on the record, and defendant agreed. However, he said

he wanted to “take this back to court to see if [he could] get better sentencing.” He then

said he did not know what he was talking about and that he did not think he “was

represented right.” The court stated: “[O]bviously what you are requesting is to undo

your plea, correct?” Defendant confirmed that was his desire. Defense counsel informed

the court that he discussed the case at length with defendant before the plea was entered.

However, the court decided to appoint new counsel “to explore any and all options as to

whether or not there are any viable reasons to undo his taking of the plea,” and it set the

matter for a hearing a few days later.

                                              4
       The hearing was held on September 14, 2020. Appointed counsel stated that she

and the prosecutor conferred, and they did not believe it was appropriate to file a motion

to withdraw a plea once a defendant has been sentenced to state prison. Counsel said,

“the notice of appeal is the appropriate method.” She then said she had defendant fill out

a notice of appeal form and asked if the clerk could file it. The court authorized the clerk

to file the notice of appeal because of the short time frame involved. The notice of appeal

stated that defendant was challenging the validity of the plea and included a request for

certificate of probable cause, which the court granted. In the request for certificate of

probable cause, defendant alleged that he “pled guilty to things [he] didn’t do,” stated he

felt he was not adequately represented, and said he pled guilty when he was not on his

medication.

       B. Defendant Has Not Demonstrated IAC

       A defendant who claims IAC must establish that his counsel’s performance was

deficient under an objective standard of professional competency, and that there is a

reasonable probability that but for counsel’s errors, a more favorable determination

would have resulted. (People v. Holt (1997) 15 Cal.4th 619, 703 (Holt).) If the

defendant makes an insufficient showing on either one of these components, the claim

fails. (Ibid.) In reviewing claims of IAC, we give great deference to defense counsel’s

tactical decisions, and “there is a ‘strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.’ ” (People v. Lucas (1995) 12

Cal.4th 415, 436-437 (Lucas); see Holt, at p. 703.) Thus, a defendant raising a claim of

IAC on direct appeal carries a difficult burden: We reverse on the ground of IAC only if

                                              5
the record affirmatively discloses that counsel could have had no rational tactical purpose

for the challenged act or omission. (Lucas, at p. 437.)

       1. Defendant Cannot Established That His Counsel’s Performance Was Deficient

       Defendant asserts that his counsel was ineffective for failing to file or present an

oral motion to withdraw his plea. However, he fails to demonstrate from the limited

record that his counsel performed deficiently by electing to not file a motion to withdraw

his guilty plea. “A defendant who seeks to withdraw his guilty plea may do so before

judgment has been entered upon a showing of good cause. [Citations.]” (People v.

Weaver (2004) 118 Cal.App.4th 131, 145; see § 1018 [“On application of the defendant

at any time before judgment . . . the court may, and . . . for a good cause shown, permit

the plea of guilty to be withdrawn and a plea of not guilty substituted.”].) “A plea may

not be withdrawn simply because the defendant has changed his mind. [Citation.] ‘The

plea of guilty constitutes an admission of every element entering into the offense charged,

and constitutes a conclusive admission of defendant’s guilt.’ ” (People v. Nance (1991) 1

Cal.App.4th 1453, 1456-1457.)

       The California Supreme Court has explained that when substitute counsel is

appointed for purposes of investigating a motion to withdraw a plea, “[w]hether, after

such appointment, any particular motion should actually be made will, of course, be

determined by the new attorney.” (People v. Smith (1993) 6 Cal.4th 684, 695-696.) “That

is, as long as [a] defendant is represented by counsel, the decision on whether to file a

motion to withdraw his plea is left with counsel.” (People v. Brown (2009) 175

Cal.App.4th 1469, 1472.) To that end, “[a]lthough criminal defendants are entitled to

                                              6
competent representation in the presentation of a motion to withdraw a plea, appointed

counsel may properly decline to bring a meritless motion.” (Ibid.)

       Defendant criticizes his counsel for a single decision—filing a notice of appeal

instead of a motion to withdraw his plea. However, if the record does not explain why

counsel acted, or failed to act, in the manner challenged, a reviewing court must reject the

ineffective assistance claim on appeal, unless counsel was asked for and did not provide

an explanation, or unless there simply could be no satisfactory explanation. (People v.

Mendoza Tello (1997) 15 Cal.4th 264, 266-267 (Mendoza Tello).)

       Here, the record reflects that defendant’s counsel simply stated she believed that

filing a notice of appeal was the “appropriate method.” It sheds no light on why she did

not file a motion to withdraw, and there is no indication she was asked for an explanation.

Moreover, this is not a case where this court can conceive of no satisfactory explanation

for counsel’s decision not to file a motion to withdraw. The plausible explanation in this

case is that a motion to vacate the plea was not only generally untimely,5 counsel could

have reasonably determined that such a motion was meritless. Defendant initialed and

signed a plea form, indicating that no one had made any threats or placed pressure on him

to make him plead guilty, he had adequate time to discuss with his attorney his

constitutional rights, the consequences of a guilty plea, and any potential defenses to the


       5 Section 1018 provides, in relevant part, as follows: “On application of the
defendant at any time before judgment . . . the court may, and in case of a defendant who
appeared without counsel at the time of the plea the court shall, for a good cause shown,
permit the plea of guilty to be withdrawn and a plea of not guilty substituted.” We
understand defendant’s argument that there were other methods available by which
defendant could seek to vacate his plea. Such reasons do not affect our analysis.
                                             7
charges, he “did the things that [were] stated in the charges,” and he read and understood

the entire plea agreement. His counsel had also signed the plea form indicating that she

was satisfied that defendant understood his rights and that he understood that a plea of

guilty would be a waiver of those rights; that defendant had enough time to discuss the

case with her including any defenses he may have had; and that defendant understood the

consequences of his plea. Therefore, counsel clearly had a plausible rational reason for

not filing a motion to withdraw or vacate the plea.

       In view of the silence of the record on the reason why counsel did not file a

motion to withdraw, we cannot presume she was ineffective. (See People v. Pope (1979)

23 Cal.3d 412, 425, overruled in part on other grounds, as stated in People v. Berryman

(1993) 6 Cal.4th 1048, 1081, fn. 10; Mendoza Tello, supra, 15 Cal.4th at pp. 266-268.)

Rather, we must reject the claim on appeal. (People v. Wilson (1992) 3 Cal.4th 926, 936

[An IAC claim “must be rejected” when the record on appeal sheds no light on counsel’s

actions.]; see Mendoza Tello, at p. 266.)

       2. Defendant Cannot Established Prejudice

       We further note that defendant has not established how counsel’s failure to file a

motion to withdraw prejudiced him. Based on the limited record, there is no support for

concluding counsel prejudiced him by failing to bring what was likely a frivolous motion.

There is nothing in the record or appeal process that would permit this court to find that

any error has been demonstrated and that, but for that error, there is a reasonable

probability that defendant would be permitted to withdraw his plea or otherwise obtain a

more favorable result.

                                             8
       We conclude that defendant has failed to establish his counsel was ineffective.

Therefore, no reversal is required.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                              FIELDS
                                                                                         J.
We concur:

MILLER
                Acting P. J.

SLOUGH
                          J.




                                            9